Case 2:16-cv-09449-KSH-CLW Document 168 Filed 07/29/20 Page 1 of 5 PageID: 4592




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



 IN RE ALLERGAN GENERIC DRUG                       Civil Action No. 2:16-cv-09449 (KSH) (CLW)
 PRICING SECURITIES LITIGATION
                                                       JOINT STIPULATION AND ORDER
                                                      REGARDING CLASS CERTIFICATION
                                                            BRIEFING SCHEDULE



        Plaintiffs Sjunde AP-Fonden and Union Asset Management Holding AG (“Plaintiffs”) and

 Defendants Allergan PLC, Brenton L. Saunders, Paul M. Bisaro, Maria Teresa Hilado, R. Todd

 Joyce, Sigurdur O. Olafsson, David A. Buchen, James H. Bloem, Christopher W. Bodine, Tamar

 D. Howson, John A. King, Ph.D., Catherine M. Klema, Jiri Michal, Jack Michelson, Patrick J.

 O’Sullivan, Ronald R. Taylor, Andrew L. Turner, Fred G. Weiss, Nesli Basgoz, M.D., and

 Christopher J. Coughlin (“Defendants”) respectfully submit this stipulation and proposed order

 jointly requesting an amendment to the class certification briefing deadlines set in the Court’s

 Order Regarding Amendment to Pretrial Scheduling Order in the above captioned action (Dkt.

 142), as follows:

        WHEREAS, the Court entered the initial Pretrial Scheduling Order in this Action on

 October 21, 2019 (Dkt. 134);

        WHEREAS, the Court entered the Parties’ Joint Stipulation and Order Regarding

 Amendment to Pretrial Scheduling Order on March 11, 2020, which granted the Parties’ request

 for a one-week extension of Plaintiffs’ deadline to file their Motion for Class Certification and an

 eleven-week extension of all discovery deadlines (Dkt. 142);

        WHEREAS, Plaintiffs filed a Motion for Class Certification on March 20, 2020 (Dkt. 143);




                                                  2
Case 2:16-cv-09449-KSH-CLW Document 168 Filed 07/29/20 Page 2 of 5 PageID: 4593




        WHEREAS, the Court entered the Parties’ Joint Stipulation and Order Regarding Class

 Certification Briefing on April 13, 2020, which requested an eight-week extension of the

 remaining briefing schedule on Plaintiffs’ Motion for Class Certification and setting Defendants’

 opposition to be filed on July 31, 2020 and Plaintiffs’ reply to be filed on September 18, 2020

 (Dkt. 148);

        WHEREAS, the Parties agreed to an approximately seven-week additional extension to the

 remaining briefing schedule to allow for the completion of class-certification discovery; and

        WHEREAS, the Court conducted a telephonic status conference with the Parties on July

 14, 2020, during which a proposed modification to the remaining briefing schedule on Plaintiffs’

 Motion For Class Certification was discussed;

 NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

        1. The Parties respectfully request that the deadlines set forth in the Order Regarding

               Amendment to Pretrial Scheduling Order be modified as follows:

                 Event                     Current Date                    Revised Date


  Opposition to Motion for          July 31, 2020                 September 21, 2020
  Class Certification and
  accompanying rebuttal expert
  reports

  Reply in Support of Motion        September 18, 2020            November 9, 2020
  for Class Certification and
  accompanying reply expert
  reports




                                              Respectfully Submitted,

                                              CARELLA, BYRNE, CECCHI, OLSTEIN,
                                              BRODY & AGNELLO, P.C.



                                                    3
Case 2:16-cv-09449-KSH-CLW Document 168 Filed 07/29/20 Page 3 of 5 PageID: 4594




 Dated: July 27, 2020               s/ James E. Cecchi___________
                                    James E. Cecchi
                                    Donald A. Ecklund
                                    5 Becker Farm Road
                                    Roseland, NJ 07068
                                    Telephone: (973) 994-1700
                                    Facsimile: (973) 994-1744
                                    jcecchi@carellabyrne.com
                                    decklund@carellabyrne.com

                                    Liaison Counsel for Lead Plaintiffs
                                    and the Class

                                    KESSLER TOPAZ
                                    MELTZER & CHECK, LLP

 Dated: July 27, 2020               s/ Matthew L. Mustokoff____________
                                    Matthew L. Mustokoff
                                    Margaret E. Mazzeo
                                    Jonathan F. Neumann
                                    280 King of Prussia Road
                                    Radnor, PA 19087
                                    Telephone: (610) 667-7706
                                    Facsimile: (610) 667-7056
                                    mmustokoff@ktmc.com
                                    mmazzeo@ktmc.com
                                    jneumann@ktmc.com

                                    Co-Lead Counsel for Lead Plaintiffs
                                    and the Class

                                    BERNSTEIN LITOWITZ BERGER
                                    & GROSSMANN LLP

 Dated: July 27, 2020               s/ John C. Browne_________________
                                    John C. Browne
                                    Lauren Ormsbee
                                    Michael Mathai
                                    1251 Avenue of the Americas
                                    New York, NY 10020
                                    Telephone: (212) 554-1400
                                    Facsimile: (212) 554-1448
                                    johnb@blbglaw.com
                                    lauren@blbglaw.com
                                    michael.mathai@blbglaw.com




                                       4
Case 2:16-cv-09449-KSH-CLW Document 168 Filed 07/29/20 Page 4 of 5 PageID: 4595




                                    Co-Lead Counsel for Lead Plaintiffs
                                    and the Class

                                    REED SMITH LLP

 Dated: July 27, 2020               s/ Philip W. Danziger_______
                                    Philip W. Danziger, Esq.
                                    C. Neil Gray, Esq. (admitted pro hac vice)
                                    Julia A. Lopez, Esq.
                                    506 Carnegie Center, Suite 300
                                    Princeton, New Jersey 08540
                                    Telephone: (609) 987-0050
                                    Facsimile: (609) 951-0824
                                    pdanziger@reedsmith.com

                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                    Richard Schirtzer, Esq.
                                    (admitted pro hac vice)
                                    865 S. Figueroa St., 10th Floor
                                    Los Angeles, CA 90017
                                    Telephone: (213) 443-3000
                                    Facsimile: (213) 443-3100

                                    Adam Abensohn, Esq.
                                    (admitted pro hac vice)
                                    Sandra Bresnick, Esq.
                                    (pro hac vice forthcoming)
                                    Christopher Kercher, Esq.
                                    (pro hac vice forthcoming)
                                    Jesse Bernstein, Esq.
                                    (admitted pro hac vice)
                                    Leigha Empson, Esq.
                                    (admitted pro hac vice)
                                    51 Madison Avenue, 22nd Floor
                                    New York, NY 10010
                                    Telephone: (212) 849-7000
                                    Facsimile: (212) 849-7100

                                    Attorneys for Defendants


 PURSUANT TO THE FOREGOING STIPULATION, IT IS SO ORDERED.

                  July 28 2020
 Dated: _________________,




                                       5
Case 2:16-cv-09449-KSH-CLW Document 168 Filed 07/29/20 Page 5 of 5 PageID: 4596



                                           //s Cathy L. Waldor
                                    __________________________________________
                                             HON. CATHY L. WALDOR
                                       UNITED STATES MAGISTRATE JUDGE




                                       6
